


110 HR 4236 IH: Mail Network Protection Act of

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4236
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the protection and the integrity of the
		  United States mail.
	
	
		1.Short titleThis Act may be cited as the
			 Mail Network Protection Act of
			 2007.
		2.Mail network
			 protectionSection 404 of
			 title 39, United States Code, is amended—
			(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(2)by inserting after
			 subsection (c) the following:
				
					(d)(1)The Postal Service may
				not enter into any contract described in paragraph (2) without first satisfying
				the requirements of paragraph (3).
						(2)A contract described in this
				paragraph is any contract providing for mail processing, mail handling, or
				surface transportation of mail, if such contract would, for any 12-month
				period, involve the equivalent of 50 or more workyears of work that would
				otherwise be performed by career postal employees within a recognized
				bargaining unit or cost the Postal Service $5,000,000 or more.
						(3)(A)Before entering into a
				contract described in paragraph (2) for services that would otherwise be
				performed by career postal employees within a recognized bargaining unit, the
				Postal Service shall first notify the exclusive representative of such unit (or
				each such unit) of its intent and, if requested, shall meet and bargain with
				the exclusive representative (in accordance with the provisions of chapter 12
				relating to collective bargaining) with respect to the proposed
				contract.
							(B)If no agreement is reached within 60
				days after collective bargaining commences, either party may invoke the dispute
				resolution procedures set forth in subsection (c) of section 1207, which
				subsection shall thereupon apply in accordance with its terms.
							(4)Any contract described in paragraph
				(2) which is not entered into in accordance with the requirements of paragraph
				(3) shall be void ab
				initio.
						.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to any contract entered into on or after the
			 date of the enactment of this Act.
		
